  Case 19-07584        Doc 26      Filed 05/16/19 Entered 05/16/19 16:40:47          Desc Main
                                    Document     Page 1 of 14


                     IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                 )      Case No.:      19-07584
       James B McKay, Jr.                     )
                                              )      Chapter 13
                                              )
                                              )      Judge:    Donald R Cassling
                       Debtor(s)              )




TO: Trustee Tom Vaughn, 55 E. Monroe Street, #3850, Chicago, IL 60603;

See attached service list.


                                      PROOF OF SERVICE

         The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached Amended Chapter 13 Plan to the above named creditor and also to the attached service
list via regular U.S. Mail with postage prepaid from the mailbox located at 4131 Main St.
Skokie, IL 60076, on May 16, 2019.



/s/ David H. Cutler
Attorney for the Debtor

Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
    Case 19-07584   Doc 26   Filed 05/16/19 Entered 05/16/19 16:40:47   Desc Main
                              Document     Page 2 of 14

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       Allied International Credit Corp
                       6800 Paragon Place
                       Suite 400
                       Richmond, VA 23230


                       Armco, LLC dba Aaron's
                       128 W Lake St
                       Addison, IL 60101


                       Bank of America
                       PO Box 53137
                       Phoenix, AZ 85702


                       Bank of the West
                       PO Box 4024
                       Alameda, CA 94501-0424


                       Bank Of The West (Acct ending 0325)
                       Attn: Bankruptcy
                       180 Montgomery Street 25th Floor
                       San Francisco, CA 94104


                       Bankcard Services
                       PO Box 4499
                       Beaverton, OR 97076-4499


                       Capital One
                       Attn: Bankruptcy
                       Po Box 30285
                       Salt Lake City, UT 84130


                       Capital One Bank
                       PO Box 30285
                       Salt Lake City, UT 84130-0285


                       Carson Smithfield, LLC
                       PO Box 9216
                       Old Bethpage, NY 11804


                       Central Dupage Emergency Physicians
                       PO Box 10859
                       Daytona Beach, FL 32120-0859
Case 19-07584   Doc 26   Filed 05/16/19 Entered 05/16/19 16:40:47   Desc Main
                          Document     Page 3 of 14


                   Charles D. Goodsite, LTD
                   929 W. Wise Rd
                   Schaumburg, IL 60193


                   Christopher Johnson (Rental Properties)
                   8040 Camden Way
                   Canfield, OH 44406


                   Citibank, NA
                   Centralized Bankruptcy
                   Po Box 790034
                   St Louis, MO 63179


                   Citibank, NA
                   701 East 60th Street North
                   Sioux Falls, SD 57104


                   Collection Service Center
                   PO Box 560
                   New Kensington, PA 15068-0560


                   Collection Service Center, Inc.
                   Attn: Bankruptcy
                   Po Box 560
                   New Kensington, PA 15068


                   Conduent/US Bk Natl Brazos
                   Attn: Claims Department
                   Po Box 7051
                   Utica, NY 13504


                   Continental Finance (Matrix Card)
                   PO Box 8099
                   Newark, DE 19714-8099


                   Continental Finance Company
                   Attn: Bankruptcy
                   Po Box 8099
                   Newark, DE 19714


                   Credence Resource Management LLC
                   PO Box 2267
                   Southgate, MI 48195-4267
Case 19-07584   Doc 26   Filed 05/16/19 Entered 05/16/19 16:40:47   Desc Main
                          Document     Page 4 of 14


                   Credit One Bank
                   Attn: Bankruptcy Department
                   Po Box 98873
                   Las Vegas, NV 89193


                   Credit One Bank
                   PO Box 98873
                   Las Vegas, NV 89193-8873


                   Cutlery & More
                   135 Prairie Lake Rd
                   East Dundee, IL 60118


                   Department of Education/Nelnet
                   Attn: Claims
                   Po Box 82505
                   Lincoln, NE 68501


                   Deville Asset Management, LTD
                   PO Box 1987
                   Colleville, TX 76034-1987


                   Deville Mgmt
                   Attn: Bankruptcy
                   Po Box 1987
                   Colleyville, TX 76034


                   Exeter Finance Corp
                   Po Box 166008
                   Irving, TX 75016


                   First Premier Bank
                   Attn: Bankruptcy
                   Po Box 5524
                   Sioux Falls, SD 57117


                   Focus Receivables Mana
                   1130 Northchase Parkway
                   Suite 150
                   Marietta, GA 30067


                   Frost-Arnett Company
                   PO Box 198988
                   Nashville, TN 37219-8988
Case 19-07584   Doc 26   Filed 05/16/19 Entered 05/16/19 16:40:47   Desc Main
                          Document     Page 5 of 14


                   Genesis Bankcard Services
                   Attn: Bankruptcy Department
                   Po Box 4477
                   Beaverton, OR 97076


                   HealthLab
                   25 N Winfield Rd
                   Winfield, IL 60190


                   Jefferson Capital Systems
                   PO Box 1120
                   Charlotte, NX 28201-1120


                   Jefferson Capital Systems
                   16 McLeland Rd
                   Saint Cloud, MN 56303


                   Jefferson Capital Systems, LLC
                   Po Box 1999
                   Saint Cloud, MN 56302


                   Jenifer Silba
                   581 Plum Grove Rd, Apt 1C
                   Roselle, IL 60172


                   Kay Jewelers /Genesis FS Card Services
                   PO Box 23026
                   Columbus, GA 31902-3026


                   LP Services Group
                   333 City Blvd W.
                   Orange, CA 92868


                   MEA Elk Grove, LLC
                   PO Box 637544
                   Cincinnati, OH 45263-7544


                   Mercy Health Physicians
                   PO Box 630584
                   Cincinnati, OH 45263-0584


                   Merrick Bank/CardWorks
                   Attn: Bankruptcy
                   Po Box 9201
                   Old Bethpage, NY 11804
Case 19-07584   Doc 26   Filed 05/16/19 Entered 05/16/19 16:40:47   Desc Main
                          Document     Page 6 of 14


                   MidAmerica Bank & Trust Company
                   Attn: Bankruptcy
                   216 West Second St
                   Dixon, MO 65459


                   Milestone Mastercard
                   PO Box 4477
                   Beaverton, OR 97076


                   N.E.O Urology Associates, Inc
                   7430 Southern Blvd
                   Boardman, OH 44512-5629


                   Nationwide Credit & Collection, Inc C/O
                   PO Box 3219
                   Oak Brook, IL 60522-3219


                   Professional Credit Analysts of Minnesot
                   24 N Front St
                   New Ulm, MN 56073-0099


                   Professional Credit Analysts of Minnesot
                   PO Box 99
                   New Ulm, MN 56073-0099


                   Professional Credit Analysts of MN
                   24 N Front St
                   Po Box 99
                   New Ulm, MN 56073


                   Progressive Leasing (Kay Jewelers)
                   256 West Data Drive
                   Draper, UT 84020


                   Radiology Subspecialists of Northern Ill
                   PO Box 74008693
                   Chicago, IL 60674-8693


                   Radius Global Solutions
                   PO Box 390846
                   Minneapolis, MN 55439


                   Receivable Management Services
                   PO Box 361348
                   Columbus, OH 43236
Case 19-07584   Doc 26   Filed 05/16/19 Entered 05/16/19 16:40:47   Desc Main
                          Document     Page 7 of 14


                   Receivable Management Services
                   PO Box 349
                   Greenburg, IN 47240-0349


                   Richard J. Schmit, D.D.S
                   910 W Lake St
                   Suite 106
                   Roselle, IL 60172


                   Santander Consumer USA
                   Attn: Bankruptcy
                   Po Box 961245
                   Fort Worth, TX 76161


                   Sequium Asset Solutions, LLC
                   1130 Northchase Parkway
                   Suite 150
                   Marietta, GA 30067


                   Slc Conduit I Llc
                   Citibank USA, N.A
                   Po Box 6191
                   Sioux Falls, SD 57117


                   Smiles Dental Care; William G. Wolski, D
                   96 N Bokelman
                   Roselle, IL 60172


                   Sprint
                   PO Box 629023
                   El Dorado Hills, CA 95762-9023


                   Sterling Jewelers, Inc.
                   Attn: Bankruptcy
                   Po Box 1799
                   Akron, OH 44309


                   Sterling Jewelers/Kay Jewelers
                   Attn: Bankruptcy
                   375 Ghent Rd
                   Akron, OH 44333


                   Techniweld USA
                   6205 Boat Rock Blvd
                   Atlanta, GA 30336
Case 19-07584   Doc 26   Filed 05/16/19 Entered 05/16/19 16:40:47   Desc Main
                          Document     Page 8 of 14


                   The Dental Store
                   1061 S Roselle Rd
                   Schaumburg, IL 60193-3960


                   Transworld Systems
                   500 Virginia Dr
                   Suite 514
                   FT Washington, PA 19034


                   US Dept of Education
                   Attn: Bankruptcy
                   Po Box 16448
                   Saint Paul, MN 55116


                   US Dept. of Education/MOHELA
                   Attn: Bankruptcy
                   633 Spirit Dr
                   Chesterfield, MO 63005


                   Visa Dept Store National Bank/Macy's
                   Attn: Bankruptcy
                   Po Box 8053
                   Mason, OH 45040


                   West Central Anes Grp
                   8386 Solutions Center
                   Chicago, IL 60677


                   Winfield Laboratory Consultants, SC
                   PO Box 120153
                   Grand Rapids, MI 49528-0103


                   Winfield Pathology Consultants, SC
                   PO Box 88087
                   Chicago, IL 60680-1087


                   Winfield Radiology Consultants, SC
                   6910 S Madison St
                   WillowBrook, IL 60527-5504
                 Case 19-07584                       Doc 26
                                                         25          Filed 05/16/19 Entered 05/16/19 16:40:47
                                                                                                     16:27:29                     Desc Main
                                                                      Document
                                                                       Document PagePage91of
                                                                                           of14
                                                                                              6
 Fill in this information to identify your case:
 Debtor 1               James B McKay, Jr.
                              First Name            Middle Name             Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF ILLINOIS                                         Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 19-07584                                                                                 have been changed.
                                                                                                                       2.3, 3.1, 5.2, 6.1, 7.1
 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$267.00 per Month for 48 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-07584                       Doc 26
                                                         25             Filed 05/16/19 Entered 05/16/19 16:40:47
                                                                                                        16:27:29                     Desc Main
                                                                         Document
                                                                          Document PagePage10
                                                                                            2 of 6
                                                                                                 14
 Debtor                James B McKay, Jr.                                                                 Case number     19-07584


                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          Debtor(s) shall submit a copy of their federal income tax return to the Trustee each year, beginning with the
                          tax return for the tax year in which this case was filed, no later than April 20th. The debtor(s) shall tender to
                          the Trustee the amount of any tax refund in excess of $1,200 each year, beginning the year after the plan is
                          confirmed, within 7 days of receipt of the tax refund. Refunds must be received by the Trustee by June 30th
                          of each year.


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $12,816.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

 Bank Of The
 West (Acct                    2018 Chevrolet                                              Prepetition:
 ending 0325)                  Cruze                                          $369.12                $0.00        0.00%               $0.00                   $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.



Official Form 113                                                                       Chapter 13 Plan                                          Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 19-07584                       Doc 26
                                                         25          Filed 05/16/19 Entered 05/16/19 16:40:47
                                                                                                     16:27:29                   Desc Main
                                                                      Document
                                                                       Document PagePage11
                                                                                         3 of 6
                                                                                              14
 Debtor                James B McKay, Jr.                                                          Case number     19-07584

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $1,281.60.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,000.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                 10.00 % of the total amount of these claims, an estimated payment of $ 7,534.40 .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00             .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
                          The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed
                          below on which the last payment is due after the final plan payment. These payments will be disbursed either by the trustee or
                          directly by the debtor(s), as specified below. The claim for the arrearage amount will be paid in full as specified below and
                          disbursed by the trustee. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                                        Current installment payment        Amount of arrearage to be      Estimated total payments by
                                                                                            paid                           trustee
 US Dept. of
 Education/MOHELA                                                                $0.00                           $0.00                                     $0.00
                                                         Disbursed by:
                                                            Trustee
                                                            Debtor(s)


Official Form 113                                                                Chapter 13 Plan                                              Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                 Case 19-07584                       Doc 26
                                                         25          Filed 05/16/19 Entered 05/16/19 16:40:47
                                                                                                     16:27:29                         Desc Main
                                                                      Document
                                                                       Document PagePage12
                                                                                         4 of 6
                                                                                              14
 Debtor                James B McKay, Jr.                                                                   Case number   19-07584

Insert additional claims as needed.

 5.3         Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified
                          below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column
                          includes only payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor              Description of leased                  Current installment               Amount of arrearage to be    Treatment         Estimated
                               property or executory                  payment                           paid                         of arrearage      total
                               contract                                                                                              (Refer to         payments to
                                                                                                                                     other plan        trustee
                                                                                                                                     section if
                                                                                                                                     applicable)
 Armco, LLC                    Sofa and loveseat
 dba Aaron's                   couch                                                       $92.17                         $0.00                                  $0.00
                                                                      Disbursed by:
                                                                         Trustee
                                                                         Debtor(s)
                               Monthly residential
 The Moorings                  lease                                                      $715.00                         $0.00                                  $0.00
                                                                      Disbursed by:
                                                                         Trustee
                                                                         Debtor(s)

Insert additional contracts or leases as needed.

 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ James B McKay, Jr.                                               X
       James B McKay, Jr.                                                    Signature of Debtor 2
       Signature of Debtor 1

       Executed on            May 16, 2019                                                    Executed on

 X     /s/ David H. Cutler                                                             Date     May 16, 2019
       David H. Cutler
Official Form 113                                                                     Chapter 13 Plan                                               Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 19-07584                       Doc 26
                                                         25          Filed 05/16/19 Entered 05/16/19 16:40:47
                                                                                                     16:27:29             Desc Main
                                                                      Document
                                                                       Document PagePage13
                                                                                         5 of 6
                                                                                              14
 Debtor                James B McKay, Jr.                                                        Case number   19-07584

       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                              Chapter 13 Plan                                        Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                 Case 19-07584                       Doc 26
                                                         25          Filed 05/16/19 Entered 05/16/19 16:40:47
                                                                                                     16:27:29              Desc Main
                                                                      Document
                                                                       Document PagePage14
                                                                                         6 of 6
                                                                                              14
 Debtor                James B McKay, Jr.                                                        Case number   19-07584

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $5,281.60

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                               $7,534.40

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                  $12,816.00




Official Form 113                                                              Chapter 13 Plan                                          Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
